DETAILED ACTION
Applicant’s reply, filed 29 April 2022 in response to the non-final Office action mailed 31 January 2022, has been fully considered. As per Applicant’s filed claim amendments claims 1, 4-8, 10-11, 14-18 and 20 are pending under examination, wherein: claims 1, 7, 11 and 17 have been amended, claims 4, 6, 8, 14, 16 and 18 are as previously presented, claims 5, 10, 15 and 20 are as originally filed, claims 3 and 13 have been cancelled, and claims 2, 9, 12 and 19 were withdrawn by previous restriction requirement. Claims 2, 9, 12 and 19 directed to unelected species (i) and (iii) in the restriction requirement mailed 14 September 2020 are herein rejoined and no longer considered withdrawn. 

Election/Restrictions
Claims 6 and 16 contain allowable subject matter. Claims 2 and 12 (species (i)) and 9 and 19 (species (iii)), previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of generic claims 1 and 11, respectively. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species (i), (ii) and (iii) as set forth in the Office action mailed on 14 September 2020, is hereby withdrawn and claim 2, 9, 12 and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections-Duplicate Claim Warning
Applicant is advised that should claims 1-2, 4-5 and 10 be found allowable, claims 11-12, 14-15 and 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections-Duplicate Claim
Claims 16 and 19 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 6 and 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections-Informalities
Claims 9 and 19 are objected to because of the following informalities:  the recited binder is misspelled.  Appropriate correction is required.

Double Patenting-Nonstatutory

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-5, 8, 10-11, 14-15, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,522,383. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and U.S. Patent are directed to substantially similar bonding materials comprising a phenoxy resin, substantially the same carbon black having the same recited properties, effects and amounts, and substantially the same viscosity values. 
	Applicant is again reminded that this IS NOT a provisional rejection. 

Double Patenting-Statutory

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2 and 12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of prior U.S. Patent No. 10,5822,383. This is a statutory double patenting rejection.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As noted above claim 16 is objected to as a duplicate claim.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the informalities objection set forth above. As noted above claim 19 is objected to as a duplicate claim.
	
Response to Arguments/Amendments
	The objection to the specification is withdrawn in view of Applicant’s filed specification amendments.
	The objections to claims 1 and 11 are withdrawn as a result of Applicant’s filed claim amendments.
	The 35 U.S.C. 112(a) rejections of claims 1, 3-8 and 10 and claims 11, 13-18 and 20 are withdrawn as a result of Applicant’s filed claim amendments.
	The 35 U.S.C. 112(b) rejection of claims 11, 13-18 and 20 is withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 112(d) rejections of claims 3 and 13 are withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 102(a)(1)/103 rejection of claims 1, 3-8 and 10 as anticipated by, or in the alternative unpatentable over, Ichiroku (US PGPub 2011/0223420) as evidenced by Feil et al. (US 6,352,815) and Stoffer (US PGPub 2004/0186201) is withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 102(a)(1)/103 rejection of claims 1, 3-5 and 10 as anticipated by, or in the alternative unpatentable over, Feil et a.l (US 6,352,815) as evidenced by Stoffer et al. (US PGPub 2004/0186201) and the 35 U.S.C. 103 rejection of claims 6-7  as unpatentable over Feil et a.l (US 6,352,815) as evidenced by Stoffer et al. (US PGPub 2004/0186201) are withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 103 rejection of claims 1, 3-8 and 10 as unpatentable over Baigrie et al. (US 5,250,228) as evidenced by Stoffer (US PGPub 2004/0186201) and Feil et al. (US 6,352,815) is withdrawn as a result of Applicant’s filed claim amendments.

	The obviousness-type double patenting rejection of claims 1, 3-5, 8, 10-11, 13-15, 18 and 20 as unpatentable over claims 1-4 of US Patent No. Feil et al. (US 6,352,815) 10,522,383 is maintained. 

In Summary:
As the restriction requirement of 14 September 2020 is now withdrawn claims 2 and 12 and 9 and 19 are no longer withdrawn. 
Rejoined claim 9 contains allowable subject matter but depends from a rejected base claim (claim 1), claim 19 is a duplicate of claim 9 (see Duplicate Claim Objection, above) and both 9 and 19 are subject to an objection due to minor informalities. 
Rejoined claims 2 and 12 are rejected under a statutory double patenting rejection (see above) as they contain identical subject matter to claim 4 of US. Patent No. 10,522,383. 
As a result of Applicant’s amendments, claims 11-12 and 14-20 are duplicates of claims 1-2 and 4-10 (see Duplicate Claim Objection-Warning, above). 
Claims 1, 4-5, 8, 10-11, 14-15, 18 and 20 stand rejected under a non-provisional, nonstatutory double patenting rejection which Applicant has requested be held in abeyance to this point. 
Claims 6 contains allowable subject matter, but depends from a rejected base claim (claim 1) and claim 16 is a duplicate of claim 6 (see Duplicate Claim Objection, above). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767